Citation Nr: 0714890	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-19 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active military duty from May 1968 to 
May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

The veteran had a RO personal hearing in July of 2004.  A 
transcript of the testimony is of record.  He also requested 
a hearing before a Veterans Law Judge to be held at the RO 
(Travel Board hearing), scheduled for May of 2006, which he 
later cancelled.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy in service 
in Vietnam during the Vietnam War.

2.  The weight of the competent medical evidence is at least 
in relative equipoise on the question of whether the veteran 
has a current diagnosis of PTSD.

3.  There is competent medical evidence of a nexus between 
the appellant's currently diagnosed PTSD and his combat 
service in Vietnam.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was directly caused by his military combat 
service in Vietnam.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103(A), 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 4.125(a) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In April and 
May 2006, the appellant was provided with notice of the type 
of evidence necessary to establish an effective date or 
increased rating if service connection is granted on appeal, 
although such notice was not followed by a readjudication of 
the claim.  When implementing the Board's grant of service 
connection, the RO will address any notice defect with 
respect to a rating and effective date for PTSD.  
Significantly, the veteran retains the right to appeal the 
original disability rating and effective date assigned by the 
RO. 

Collectively, VA notice and duty to assist letters dated in 
July and August of 2003 satisfied VA's duty to notify under 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence the appellant should provide, informed the appellant 
that it was the appellant's responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claim, and asked the appellant to send in any 
evidence in the appellant's possession that pertains to the 
claim.  The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  VA medical records, VA examination reports and 
medical opinion, private treatment records, private medical 
evidence and diagnosis, records from the US Social Security 
Administration (SSA), personal statements, the RO hearing 
transcript, and other lay statements have been associated 
with the record.  The Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist. 

Because the full benefits sought on appeal (service 
connection for PTSD) are being granted by this Board 
decision, no further notice or assistance to the appellant is 
required.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with these issues because of the favorable 
nature of the Board's decision.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  
Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. at 
140-141.
  
In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b) 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f)(1).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of 38 U.S.C.A. 
§ 1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99. 

The veteran contends that he was engaged in enemy combat in 
Vietnam during the Vietnam War, in which he was confronted 
with death from enemy fire, sniper fire, ambush on convoy, 
witnessed the death of a friend and death and wounding of 
other troops as well as of the enemy, handled dead bodies, 
and was exposed to multiple mortar attacks.  He contends 
that, as a result of these experiences, he subsequently 
developed PTSD.  

In this case, on the question of whether the veteran engaged 
in combat with the enemy in service, the veteran's DD Form 
214 reflects service in Vietnam from October 1968 to October 
1969 as a combat engineer; thus, providing evidence of 
service during a war period in a war zone in a military 
occupational specialty involving combat.  In December of 1968 
the veteran was involved in a military operation against a 
hostile force under heavy enemy sniper fire in which he 
distinguished himself by retrieving artillery shells and 
other ammunition in the area by preparing a bypass for 
ambushed convey vehicles.  His actions earned him the Army 
Commendation Medal with a "V" device for Valor.  The Board 
finds that this is evidence of "combat with the enemy."

Further, the appellant has credibly reported additional 
stressful events, including that in March of 1969 he was 
ambushed in a jungle under Vietcong AK-47 fire in which four 
troops were killed and two were injured.  He testified of 
another incident in March of 1969 in which one of his friends 
was killed by an explosion before his eyes.  He wrote that on 
July 4th of 1969 they were under heavy mortar attack that 
required them to use all available weapons, including Napalm 
and that action resulted in many dead enemies that they had 
to bury in a common grave with a pay loader.  Also in July of 
1969, while on a mission, his unit was involved in a shoot-
out with the enemy that required them to retreat.  He further 
writes that he was stationed in a very dangerous area of 
Vietnam, Dau Tieng, in which he was shelled almost every day, 
and was constantly running to the bunker to avoid being 
killed or wounded.  The Board finds this evidence further 
supports the veteran's assertion that he was engaged in 
combat with the enemy and was exposed to stressful events in 
service.

There is competent medical evidence of record diagnosing PTSD 
that weighs in favor of the veteran's claim, and there is 
competent medical evidence of record that weighs against it.  
The favorable evidence consists of the private medical 
examination and opinion of September 2003.  The unfavorable 
evidence consists of the July 2003 and the February 2005 VA 
medical examination diagnoses and opinions.  Where, as in 
this veteran's case, there is a difference of medical 
opinion, the Court has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5  Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet.  App. 
190, 192-93 (1992).  With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is  true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet.  
App. 467, 470-71 (1993); see also Wensch v. Principi, 15 Vet.  
App. 362, 367 (2001) (it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases);  Winsett v. West, 11 Vet. App. 420 (1998) (Court 
affirmed the Board's decision which weighed two medical 
opinions, from an expert and a treating physician); Owens v.  
Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one 
medical opinion over another is not error); Sanden v.  
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore 
the opinion of a treating physician, but is free to discount 
the credibility of that statement).  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997). 

On the question of current diagnosis of PTSD, from January of 
2002 through September of 2003 the appellant was treated by a 
private psychiatrist, who diagnosed him in August 2003 as 
having chronic PTSD and severe major depression that was 
unlikely to improve and prevented him from working.  The 
private psychiatrist found the veteran limited in his ability 
to work due to inability to concentrate on a complicated task 
requiring difficulty and also that his social contacts were 
limited to family members.  The private psychiatrist had 
observed and treated the veteran on multiple occasions. The 
private psychiatric evaluation noted the history of 
treatment, the veteran's current complaints, included a 
thorough and accurate history that includes reports of in-
service stressful events in Vietnam, current clinical 
findings, and diagnoses.

A VA examiner in July of 2003, without the benefit of 
reviewing the appellant's private psychiatric treatment 
records, found the appellant had a Global Assessment 
Functioning of 80, and that he did not fulfill the diagnostic 
criteria for PTSD because the "present claimed stressors" 
were not verified.  In reaching this conclusion, the July 
2003 VA examiner incorrectly applied the legal standard for 
PTSD stressor which requires credible supporting evidence 
that the claimed in-service stressor occurred.  As indicated, 
the appellant's DD Form 214 and citation for the Army 
Commendation Medal, with "V" provide credible evidence of 
the appellant's engagement in enemy combat; therefore, the 
occurrence of in-service stressful events had been factually 
established.  To the extent the July 2003 VA examination did 
not acknowledge an in-service stressful event of combat, the 
history relied upon was inaccurate.  While an examiner can 
render a current diagnosis based upon his examination of the 
veteran, the Court has held that without a thorough review of 
the record, an opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  Moreover, an opinion based upon 
an inaccurate factual premise has no probative value.  Reonal 
v. Brown, 5 Vet.App. 458, 461 (1993).  For these reasons, the 
Board finds that the July 2003 VA examination opinion is 
without any probative value because it is based on an 
inaccurate history of no verified in-service stressor.

In February of 2005 another VA examiner who reviewed the 
veteran's claims file and the previous VA PTSD examination 
report found the appellant to have depression, but not PTSD; 
however, this VA examiner did not state the basis for that 
opinion.  The symptoms indicated did not account for PTSD 
symptoms the veteran previously reported, so it does not 
appear that the examiner actually reviewed the evidence in 
the claims file.  A medical opinion must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions.  Relevant points that can be 
discussed in an examination report include, but are not 
limited to, why the examiner finds studies persuasive or 
unpersuasive, whether the veteran has other risk factors for 
developing the claimed condition, and whether the claimed 
condition has manifested itself in an unusual manner.  See 
Stefl v. Nicholson, No. 04-2192 (U.S. Vet. App., March 27, 
2007).  Moreover, this examination report is incomplete 
because even though the February 2005 VA psychiatric 
consultation reflects an Axis I diagnosis of depression, the 
VA examiner did not offer an opinion as to whether the 
depression was related to in-service combat.

The Board finds that the weight of the competent medical 
evidence is at least in relative equipoise on the question of 
whether the veteran has a current diagnosis of PTSD.  When 
the evidence is in relative equipoise, the benefit of the 
doubt provides that such reasonable doubt will be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 5107(b) and 38 
C.F.R. § 3.102.  The Board finds that the veteran has a 
currently diagnosed disability of PTSD.

On the question of relationship of PTSD to combat in service, 
in this case, there is favorable competent medical evidence 
relating the diagnosis of PTSD to combat service in the 
private opinion of August 2003, which is based upon the 
veteran's combat history with the enemy in Vietnam.  The 
August 2003 psychiatrist's opinion specifically referenced 
the Army Commendation Medal, which describes enemy sniper 
fire and other stressful events.  There is no clear and 
convincing evidence that the appellant's combat did not cause 
his PTSD.  At the July 2004 RO hearing the veteran testified 
as to his recurrent nightmares of combat, thoughts of burying 
dead enemies, and seeing his friend die.  The veteran's 
spouse testified at the same hearing that soon after they 
were married, the veteran he threw himself on the floor when 
firecrackers went off overhead, and also hid under the bed if 
a helicopter passed overhead.  She stated he would overact if 
someone tapped him on the shoulder from behind, that she has 
to wake him up repeatedly when he has nightmares, and that he 
isolates himself from other people.  Thus, there is adequate 
medical and lay evidence to support the veteran's contention 
that his psychiatric condition is related to his combat 
experience and conforms to 38 C.F.R. § 4.125(a), conforming 
to DSM-IV.

For these reasons, and with the resolution of reasonable 
doubt in the veteran's 
favor, the Board finds that the weight of the evidence 
demonstrates that the veteran's currently diagnosed PTSD is 
related to combat in service.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connected for PTSD is granted.



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


